Opinion by
Walker, R. S., P. J.
§ 1219. Trial by judge; judgment will not be reversed because of the admission of illegal testimony, where there is evidence to support it. The cause having been submitted to the court without a jury, the admission of illegal testimony will not afford grounds for reversal of the judgment, if there is sufficient legal evidence to support it. The judge trying the cause, it will be presumed, *701gave proper weight to such evidence as was legal, and disregarded that which was not. Where the judgment is not without evidence to support it, nor against the evidence, it cannot be said to be clearly wrong, and will not be set aside on appeal.
November 9, 1881.
§ 1220. Partnership; liability of partner,, notwithstanding secret understanding among partners. Whenever credit is given to a firm, within the scope of the business of that firm, whether the partnership he of a general or limited nature, it will bind all the partners, notwithstanding any secret reservations between them which are unknown to those who give the credit. [Burnley v. Rice, 18 Tex. 494; Story on Part. § 105.]
§ 1221. Partner not known to be such is liable to person dealing with the firm. The fact that a partner was not known to be such to a party dealing with the firm, at the time of such dealing, will not relieve him from liability as a partner. It is immaterial, so far as his liability is concerned, whether the party dealing with the firm knevr the fact of his partnership in the firm or was wholly ignorant of it. [Devine v. Martin, 15 Tex. 31; Coons v. Rennick, 11 Tex. 134; 4 Cowen, 282.]
Affirmed.